COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Bradley J. Fish, Inc. d/b/a Sullair of Houston v. Lesar Electric &
                          Design, LLC

Appellate case number:    01-19-00064-CV

Trial court case number: 2018-08280

Trial court:              151st District Court of Harris County


       Appellant Bradley J. Fish, Inc. d/b/a Sullair of Houston filed a motion for rehearing en
       banc. The motion is denied.

       It is so ORDERED.




Judge’s signature: _____/s/ Julie Countiss_________
                   Acting for the Court


Panel consists of Chief Justice Radack and Justices Kelly, Goodman, Hightower, Landau,
Countiss, Rivas-Molloy, Guerra, and Farris.




Date: August 3, 2021